Title: From John Adams to Ward Nicholas Boylston, 13 April 1826
From: Adams, John
To: Boylston, Ward Nicholas



Quincy 13 Ap 1826

A thousand thanks  to my ever dear Cousin, for his unbounded benevolence to me. The barrel of cider will last three of my lives, & the wine I presume is excellent for your wine is always Superlative.
I am rejoiced that you and Mrs B are convalescent. George has done his duty in waiting upon you, and I hope he will do so as long as you live—Your kind and thankful friend

John AdamsMiss Smith sends her compliments, & thanks you & Mrs B for your kind remembrance—